Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered May 18, 1988, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of imprisonment of 8 years to life, unanimously affirmed.
Although preserved for review, we hold, contrary to defendant’s contention, that the IAS court properly reviewed the People’s ex parte motion for a protective order to deny disclosure of the affidavit supporting the search warrant, having made an in camera examination of the search warrant application and motion, filed a written decision explaining its *440decision, and ordered a Darden hearing (People v Darden, 34 NY2d 177). It was not necessary that the confidential informant be present at the Darden hearing, since he had already been produced before the warrant-issuing Magistrate who was able to establish his existence and reliability (People v Carpenito, 171 AD2d 45, 50, lv granted 78 NY2d 1126). We have considered defendant’s other claims and find them to be without merit. Concur — Murphy, P. J., Rosenberger, Ellerin, Ross and Rubin, JJ.